DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

    ROSA ALVAREZ, as Personal Representative of the ESTATE OF
              ARNALDO LUIS AGUERO BENITEZ,
                          Appellant,

                                     v.

                 MARK CUNNINGHAM; THE
      FARMS PROPERTY OWNERS ASSOCIATION, INC.; and AR
                CHOICE MANAGEMENT, INC.,
                        Appellees.

                               No. 4D19-707

                               [June 4, 2020]

   Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Indian River County; Janet Croom, Judge; L.T. Case No. 2017CA000080.

  Anthony J. Soto of Rubenstein Law, Miami, Philip M. Burlington and
Adam Richardson of Burlington & Rockenbach, P.A., West Palm Beach, for
appellant.

    Carri S. Leininger of Williams, Leininger & Cosby, P.A., N. Palm Beach,
for appellees The Farms Property Owners Association, Inc., and AR Choice
Management, Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.